Citation Nr: 0904374	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for service-connected recurrent major depression.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 2000 to 
May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
RO.  

In January 2007, the veteran's representative submitted 
additional medical evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran was afforded a VA examination in December 2005; 
however, recent correspondence sent by the veteran and his 
mother asserts that his recurrent major depression has 
increased in severity.  

The Board notes that when a veteran claims that his condition 
is worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, the RO should arrange for the veteran to have a VA 
examination to determine the current severity of his service-
connected recurrent major depression.  

The Board notes that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The veteran is currently service-connected for recurrent 
major depression (50 percent disabling), human 
immunodeficiency virus (HIV/1) (30 percent disabling), 
recurrent sinusitis (10 percent disabling), recurrent 
tonsillitis (noncompensable), and hepatitis C 
(noncompensable).  The veteran's combined disability rating 
is 70 percent.  

Thus, the veteran currently meets the threshold requirement 
for a total disability rating; however, there needs to be a 
determination under 38 C.F.R. §§ 3.340, 3.341, 4.16, to see 
if the veteran's service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  

The RO should schedule the veteran for a VA examination to 
ascertain whether the service-connected disabilities are 
productive of incapacity as to be found to preclude the 
veteran from performing all forms of substantially gainful 
employment consistent with his educational and work 
background.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
recurrent major depression.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected recurrent major depression 
and the degree of social and 
occupational impairment associated with 
the recurrent major depression.  The 
examiner should also clarify the 
veteran's current diagnosis.  

4.  The veteran should be scheduled for a 
VA examination to ascertain the current 
extent of the service-connected HIV, 
recurrent sinusitis, recurrent 
tonsillitis and hepatitis C to include 
whether he is prevented from working at 
substantially gainful employment as a 
result thereof.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether it is 
at least as likely as not that the 
veteran currently is shown to be 
precluded from performing substantially 
gainful employment consistent with his 
educational and occupational experience 
by his service-connected disabilities.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims should be readjudicated in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



